    Case 1:20-cr-00213-KAM Document 97 Filed 09/29/20 Page 1 of 8 PageID #: 364



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
UNITED STATES OF AMERICA,
                                                            MEMORANDUM AND
                                                               ORDER ON
               -against-                                     GOVERNMENT’S
                                                              MOTION FOR
                                                            RECONSIDERATION
TYSHAWN CORBETT, et al.
                                                             20-cr-213(KAM)
--------------------------------------X



MATSUMOTO, United States District Judge:
              On August 21, 2020, this Court issued a Memorandum and

Order granting Defendants’ motion to inspect “records and papers

used in connection with the constitution of the Master and

Qualified Jury Wheels in this district, pursuant to the Fifth

and Sixth Amendments to the United States Constitution and the

Jury Selection and Service Act (‘JSSA’), 28 U.S.C. §§ 1867(a)

and (f).”      Motion to Inspect Grand Jury Records, ECF No. 10 at

1;1     Order Granting Motion to Inspect Grand Jury Records, ECF No.

85.     On September 2, 2020, the Government filed the instant

Motion for Reconsideration of the Court’s Order Granting

Defendants’ Motion to Inspect Grand Jury Records, and to stay

the Court’s August 21, 2020 Order.           Motion for Reconsideration



1     The motion to inspect grand jury records was initially filed by
defendant Qawon Allen and was subsequently joined by all other defendants.
See Defense Motions at ECF Nos. 12, 29, 33, 34, 43, 46. The court treated
the motion as filed on behalf of all defendants, and granted for all.

                                        1
Case 1:20-cr-00213-KAM Document 97 Filed 09/29/20 Page 2 of 8 PageID #: 365



of Order Granting Defendants’ Motion to Inspect Grand Jury

Records (“Mot. for Reconsideration”), ECF No. 91.          On September

4, 2020, Defendants filed a response to the Government’s motion.

Defendants’ Response to Government’s Mot. for Reconsideration

(“Defs. Resp.”), ECF No. 93.      On September 6, 2020, the

Government filed its reply.      Government’s Reply to Defs. Resp.

(“Gov’t Reply”), ECF No. 04.      For the reasons set forth below,

the Court denies the Government’s motion for reconsideration and

to stay its August 21, 2020 Order.

                               BACKGROUND

            The Court incorporates by reference the background of

this case and legal analysis detailed in its August 21, 2020

Order, and only briefly summarizes here.        See ECF No. 85.     A

grand jury of this district was empaneled on October 10, 2019

and, on June 18, 2020, returned delivered an indictment on

counts of, inter alia, racketeering, assault, murder,

conspiracy, and firearm possession against the Defendants.              The

work of the grand jury had been interrupted due to the COVID-19

pandemic.   Id.; Response to Motion to Inspect Grand Jury

Records, ECF No. 27 at 3.     This Court’s August 21, 2020 Order

subsequently granted Defendants’ motion to inspect the grand

jury records at issue pursuant to the JSSA, and denied

Defendants’ motion to dismiss the indictment without prejudice



                                    2
    Case 1:20-cr-00213-KAM Document 97 Filed 09/29/20 Page 3 of 8 PageID #: 366



to refile after a review of the grand jury records.2              The

Government subsequently filed its instant motion for

reconsideration and for a stay.

                              STANDARD OF REVIEW

              “A motion for reconsideration should be granted only

when the [movant] identifies ‘an intervening change of

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.’”               Kolel

Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr.,

729 F.3d 99, 104 (2d Cir. 2013) (citing Virgin Atl. Airways,

Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(internal quotation marks omitted)).            “The standard for granting

such a motion is strict, and reconsideration will generally be

denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion

reached by the court.”         Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995).         “[A] motion to reconsider should not

be granted where the moving party seeks solely to relitigate an

issue already decided.” Id.; see also Local Rule 6.3; United


2     The government’s opposition to the coordinated review of grand jury
records in the Eastern District was opposite from the government’s proactive
coordination of grand jury records with defense counsel in the Southern
District, despite being faced with the same motions to inspect grand jury
records. See generally Defendant’s Sur-Reply, ECF No. 71 at 1 and Exh. B
(attaching July 14 Joint Letter, United States v. Balde, 20-CR-281 (KPF)
(S.D.N.Y)).

                                        3
Case 1:20-cr-00213-KAM Document 97 Filed 09/29/20 Page 4 of 8 PageID #: 367



States v. Yannotti, 457 F. Supp. 2d 2385, 388-89 (S.D.N.Y.

2006).

                               DISCUSSION

          The government raises three bases for reconsideration

of the court’s order.     First, the government asserts that the

Court failed to consider the decisions issued by its learned

colleagues on the district court.       Second, the government claims

the court based its decision in part on facts in a footnote

describing the government’s different postures in the Eastern

District of New York and the Southern District of New York on

the same issue.    Third, the government argues that the

disclosures ordered exceed the bounds of the JSSA.          The court

briefly addresses each of the government’s arguments in turn.

          First, the decisions of the Court’s learned colleagues

in the district are not “controlling decisions,” and certainly

are not decisions the court “overlooked.”        Shrader, 70 F.3d at

257.   At the time of this Court’s decision, it was aware of

orders by other judges in this district on similar motions.

This Court’s analysis yielded a different outcome for the

reasons stated in its order.      See, e.g., Status Conference

Minute Entry on Aug. 3, 2020 (in response to questioning from

the Court on other cases in the district with the same pending

motion, counsel “represented that the Federal Defenders would be

willing to coordinate with counsel who have similar pending

                                    4
    Case 1:20-cr-00213-KAM Document 97 Filed 09/29/20 Page 5 of 8 PageID #: 368



motions in cases across the district”); Defense Letter Regarding

Coordination of Grand Jury Requests, ECF No. 78 (listing pending

cases with motions to inspect grand jury records).3

              Second, the government makes much of a footnote in the

Court’s decision wherein the Court noted the government’s

inconsistent approach to the same motion pending in cases

indicted in the Eastern and Southern Districts.              The government

failed to offer an explanation for why it consented, for the

most part, to the identical requests for grand jury information

in the Southern District and opposed the requests in the Eastern

District.      See ECF No. 85 at 7 n.2.       Despite arguing that the

court inappropriately relied upon United States v. Saipov, No.

17-CR-722 (VSB), 2020 WL 915808 (S.D.N.Y. Feb. 26, 2020) and

United States v. Simmons, 20-CR-294 (PKC) (S.D.N.Y.), ECF Dkt.

No. 11, for their lack of analysis, the government relies on

those cases now to argue that the government in the Southern



3     The government also inconsistently argues that the Court should not
afford persuasive authority to United States v. Saipov, No. 17-CR-722 (VSB),
2020 WL 915808 (S.D.N.Y. Feb. 26, 2020) and United States v. Simmons, No. 20-
CR-294 (PKC) (S.D.N.Y.), ECF Dkt. No. 11, because prior district court
holdings with a “lack of analysis” are “not controlling, let alone
particularly persuasive, authority.” Gomez v. Kaplan, No. 94-CV-3292 (CSH),
2000 WL 1458804, at *8 (S.D.N.Y. Sept. 29, 2000). However, the government
itself bases aspects of its argument on concise Eastern District docket
orders concerning motions to inspect grand jury records. See, e.g., United
States v. Cruz, No. 20-cr-206 (WFK) (E.D.N.Y. July 1, 2020), ECF Order;
United States v. Mattis et al., No. 20-cr-203 (BMC) (E.D.N.Y. July 15, 2020),
ECF Order; United States v. Camacho Torres, No. 20-cr-225 (ARR) (E.D.N.Y.
July 27, 2020), ECF Order); United States v. Harrell et al., No. 20-cr-240
(CBA) (E.D.N.Y. July 27, 2020); United States v. O’Sullivan et al., No. 20-
cr-272 (PKC) (E.D.N.Y. Aug. 7, 2020), ECF Order; United States v. Williams,
No. 20-cr-273 (NGG) (E.D.N.Y. Aug. 21, 2020).

                                        5
    Case 1:20-cr-00213-KAM Document 97 Filed 09/29/20 Page 6 of 8 PageID #: 369



District was in a different posture when it coordinated

disclosure of grand jury information with defense counsel in

United States v. Balde, 20-CR-281 (KPF) (S.D.N.Y).

Nevertheless, this Court’s footnoted observation that the

government advanced different positions in the Eastern and

Southern Districts, fails to provide a basis to meet the

stringent standards necessary to grant the government’s motion

for reconsideration.

              The government’s final argument, raised for the first

time in its reconsideration motion, is that the Court afforded

disclosure beyond what the Circuit endorsed in United States v.

Miller, 116 F.3d 641 (2d Cir. 1997), a case not discussed

previously by the government. The government now contends that

the JSSA cabins discovery to the four demographic categories of

the master jury wheel data that the government consented to in

its initial filings.         Contrary to the government’s contention,

the Second Circuit in Miller previously approved the district

court’s grant of discovery beyond generalized master wheel data,

including completed jury questionnaires and the testimony of the

district’s jury administrator.          See Miller, 116 F.3d at 658.4


4     The government also contends that, in granting Request Numbers 7, 11,
12, 17, 19, 21, 22 and 23, the court has asked the Clerk of Court to conduct
analysis of the sort that, should the court have required it, may have gone
beyond the Circuit’s holding in Miller. Miller, 116 F.3d at 658. However, a
close reading of the Court’s order granting the Defendants’ Motion to Inspect
Grand Jury Records evinces that, for each of the requests at issue, the Court
requires that “[t]he Clerk of Court shall provide this information to the

                                        6
 Case 1:20-cr-00213-KAM Document 97 Filed 09/29/20 Page 7 of 8 PageID #: 370



Moreover, the Court declines to further consider the

government’s argument regarding Miller at this stage, because

the government’s belated contention regarding Miller “advance[s]

a new argument in a motion to reconsider,” which it “may not

do,” and as a result, this “argument is waived.” Pena-Rosario v.

Reno, 2000 WL 620207, at *1 (E.D.N.Y. 2000) (citing Eisemann v.

Greene, 204 F.3d 393, 395 n. 2 (2d Cir. 2000)).

           None of the government’s arguments meet the strict

standard for a motion for reconsideration or otherwise identify

“controlling decisions or data that the court overlooked.”

Bougopoulos, 2019 WL 3252748, at *1.         “A party may not use a

motion to reconsider as an opportunity to reargue the same

points raised previously” or merely provide “supplementation to

arguments” it unsuccessfully advanced originally.            United States

v. Gross, 2002 WL 32096592, at *4 (E.D.N.Y. 2002).            The

government has not identified any controlling law that was

overlooked or changed, and has not shown clear error or manifest

injustice5 that must be corrected.        The Court therefore denies




extent this information is maintained.” ECF No. 85 at 10-17 (emphasis
added).
5     The government argues that the Court’s decision will cause “distraction
and delay” if the Defendants subsequently file a motion citing the disclosed
grand jury records. ECF No. 91 at 3. As the Defendants argue, the law of
the cases before my colleagues remain controlling. Furthermore, a strict
protective order has been put in place, limiting the use of the underlying
data to the instant case alone. As a result, the government’s concern about
a subsequent defense motion does not rise to the level of “manifest
injustice.” YLL Irrevocable Tr., 729 F.3d at 104.

                                      7
Case 1:20-cr-00213-KAM Document 97 Filed 09/29/20 Page 8 of 8 PageID #: 371



the motion for reconsideration and denies as moot the motion to

stay.

                               CONCLUSION

    For the reasons set forth above, the government’s motion

for reconsideration of the Court’s August 21, 2020 decision

granting defendants’ motion to inspect grand jury records and to

stay the August 21, 2020 decision are denied.

SO ORDERED.


Dated:    September 29, 2020
          Brooklyn, New York


                                        _________/s/_________________
                                        HON. KIYO A. MATSUMOTO
                                        United States District Judge
                                        Eastern District of New York




                                    8
